Case: 4:16-cv-00180-CDP Doc. #: 136 Filed: 07/10/20 Page: 1 of 3 PageID #: 2584




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )         Case No. 4:16 CV 180 CDP
                                          )
THE CITY OF FERGUSON,                     )
                                          )
      Defendant.                          )
                                          )

                   MEMORANDUM AND ORDER SETTING
                     TELEPHONIC STATUS HEARING

      The next Status Hearing in this case will be held on Tuesday, September

22, 2020 at 11:00 a.m. In recognition of the spread of the COVID-19 virus and

the continuing need to assist in the preservation of public safety and health during

this period of national emergency, the attorneys and Monitor will appear by

videoconference and the public will be able to listen to the hearing by

telephone. No in person appearances are allowed. To afford the public the

opportunity to be heard, the Court will permit members of the public to submit

written statements in advance of the hearing. Any person wishing to provide

written comments regarding the status of the implementation of the Consent

Decree may do so by sending a written submission of no more than five pages to

the Monitor at Fergusonmonitor@hoganlovells.com between September 8, 2020
Case: 4:16-cv-00180-CDP Doc. #: 136 Filed: 07/10/20 Page: 2 of 3 PageID #: 2585




and 5 p.m. on September 21, 2020. Persons making written submissions must

include their full names. No telephone calls, anonymous submissions, or

submissions that do not comply with these requirements will be considered.

The written statements will not be docketed in the Court file, placed on the Court’s

website for this case, or otherwise read into the record of proceedings at this status

hearing. However, the Monitor will forward all timely submissions to the parties

and the Court for review and consideration before the hearing, and the parties, the

Monitor, and/or the Court may address particular submissions at the hearing as

deemed appropriate. The written transcript of this status hearing will be placed on

the Court’s website for viewing by the public without charge no later than

September 23, 2020.

      Accordingly,

      IT IS HEREBY ORDERED that the Court will hold a Status Hearing with

all counsel and the Monitor on Tuesday, September 22, 2020 at 11:00 a.m. The

hearing will take place by video via Zoom. Video participants received a separate

email with a link to join the hearing by Zoom.

      IT IS FURTHER ORDERED that any members of the public who wish

to listen to the hearing may do so by calling the following number to participate by

telephone: 1-669-254-5252, Meeting ID: 160 670 3965. Pursuant to Local Rule

                                          2
Case: 4:16-cv-00180-CDP Doc. #: 136 Filed: 07/10/20 Page: 3 of 3 PageID #: 2586




13.02, all means of photographing, recording, broadcasting, and televising are

prohibited in any courtroom, and in areas adjacent to any courtroom, except when

authorized by the presiding judge. This includes proceedings ordered by the Court

to be conducted by phone or video.


      IT IS FURTHER ORDERED that any person wishing to provide written

comments regarding the status of the implementation of the Consent Decree may

do so by sending a written submission of no more than five pages to the Monitor at

Fergusonmonitor@hoganlovells.com between September 8, 2020 and 5 p.m. on

September 21, 2020. Persons making written submissions must include their

full names. No telephone calls, anonymous submissions, or written

submissions that do not comply with these requirements will be considered.

The Monitor will provide copies of the emails to the parties and to the Court before

the hearing.



                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE
Dated this 10th day of July, 2020.




                                         3
